UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 HAMIDULLAH,
     Detainee,
     United States Air Force Base at
     Bagram, Afghanistan, and

 WAKEEL KHAN
     as Next Friend to HAMIDULLAH

                 Petitioners,


                v.                                        Civil Action No. 10-758 (JDB)


 BARACK OBAMA
     President of the United States,

 ROBERT M. GATES
     Secretary of Defense,

 COL. JACK L. BRIGGS II
      Commander,

       and

 JOHN AND/OR JANE DOES Nos. 1 - 5,
     Custodians,


                 Respondents.


                                            ORDER

       Upon consideration of [8] Hamidullah's amended petition for a writ of habeas corpus,

[11] respondents' motion to dismiss the amended petition, the memorandum in support thereof

and opposition thereto, the motions hearing held on July 16, 2012, and the entire record herein,

and for the reasons explained in the memorandum opinion issued on this date, it is hereby
ORDERED that the motion to dismiss is GRANTED and the amended petition for habeas

corpus is DISMISSED.

      SO ORDERED.


                                            /s/ John D. Bates
                                              JOHN D. BATES
                                          United States District Judge



Dated: October 19, 2012